Citation Nr: 1817676	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-40 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served honorably from August 1969 to August 1971, including combat duty in the Republic of Vietnam.  See DD 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared before the undersigned Veteran's Law Judge (VLJ) in August 2017, and a transcript of the proceeding has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, alternatively claiming that his current diagnosis of obstructive sleep apnea began in service, or is related to his service-connected PTSD.  See August 2017 Board hearing transcript ("I got sleep issues because when we slept in the bush...Do you think that your PTSD is a big contributor to your sleep apnea?...Yes").

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Post-service VA treatment records show a current diagnosis of obstructive sleep apnea.  See October 2017 Sleep Apnea Disability Benefits Questionnaire ("Diagnosis...Obstructive...03/03/2012").  Moreover, the October 2017 disability benefits questionnaire appears to indicate a possible correlation between the Veteran's sleep apnea and his PTSD medication.  Id. ("Veteran states that he gained 85LBS due to inactivity and his posttraumatic stress disorder with depression.  Veteran has been prescribed trazadone.  He subsequently developed pauses in his breathing while sleeping.")  His reported effect of this service-connected disability on his ongoing symptoms, and current diagnoses indicate a possible relationship to service and meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An examination is needed to clarify whether any current sleep apnea disability is related to service, to include as due to his service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.

Assist the Veteran with the procurement of any potentially relevant private treatment providers not previously associated with the file.  All attempts at assistance with this undertaking should be documented.

2.  Forward the Veteran's claims file to an appropriate examiner to determine the nature and etiology of any current sleep apnea disability.  It is left to the examiner's discretion whether to reexamine the Veteran.

The examiner is asked to provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed sleep apnea disability (i.e. obstructive) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed sleep apnea disability was either (a) caused by, or (b) aggravated by (worsened) the Veteran's service-connected PTSD disability; including as a result of treatment and/or medication taken for any service-connected disability.

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  These reasons should include a discussion of the October 2017 Disability Benefits Questionnaire, and the Veteran's lay statements and August 2017 hearing testimony.

3.  After completing the requested actions, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




